Title: 5th.
From: Adams, John Quincy
To: 


       I have this week been reading Cecilia, a novel of some reputation; it was written by a Lady, and does not exhibit that knowledge of human nature, which is the greatest excellency, perhaps of novels. Some of the characters however are well drawn; they are generally exaggerated, and appear rather too strongly marked for perfect imitations of nature. The characters of Miss Larolles and of Meadows, appear to me, original, and true: that of Lady Pemberton, is pleasing, but merely an imitation. The story in general is well told, and the interest is preserved; but in many places probability is not sufficiently consulted, and the repetitions of the mistakes at Belfield’s lodgings, become tedious, and wearisome; the catastrophe is not just as I should wish it, yet perhaps it is more judicious than it would have been to have preserved her fortune. If the book, was made shorter by two volumes, I think it would be much better than it is; but even now it is infinitely superior to the common herd of novels, which are mere nusances to Literature.
       I passed the evening quite in a solitary way at my own lodgings. The weather has this week been extremely cold.
      